OFFICE    OF    THE   AlTORNEY     GENERAL     OF TEXAS
                              AUSTIN




Eonorabla8aaoom Ollaa
Oammiaa1oner, @anoral Land oiiloo
Allatin,Taua
Daar sir:




                                                a. 84OVO and 84OT9,
                                               naral :wS Off100
                                                oaa of gaotlon0,
                                            mu, 8a th0 Ast8 0r
                                              l   61   8wond oalld
                                                  da      .dapartaaat
                                                  u   u    0frnt     WON
                                                  la na    UUIA     ip a e
                                  or was Lt naraaaary forth@
                                     Land OfiS     te taka mom
                                  a k o a a alf?*o tlTe
                                                      a ndif it
                                  0eauiaaionar to tak* 80~ lotlon
                             baoam lifeotlta, t&n whothar or
                            oner h a 6
                                     lnf diaaratioa~towithhold
                     o n la a ur a no aOf o o 8p lia no cis   tha ruture

             In   erdarto    lnawary o ur   queatloa, 1    4 ia    nao-
8880~   to traoa'thaportinant lagialatlon00.tho utter
                                                                  566


lion.Baa008oIlam, Peea 2



an4 det*rmlnotha intontlonof tho LagIalatum. Chptor
19 of tho Aotaof fha 66th k~lalatare, 6aoonb a&11&
Soaaloo o? 1919, pago 61, Saotlon 0 has the mama pmrIaIon8
as Artlola 6669 of tha RevISe4 Cltll Statutes   of lo-,
namaly, that tha laaaae under the sot shall   In 6004
faith bagln an ofiaot wall within 60 day8 aftar   tha 0~~
platloa or a eomeroIa1 u0l.lon adjoiningpropart *Ithin
1,000 fast 0r tho land laaaaU.
           Saotloa I8 of raid     sot prorldoa as foUu8:
            *I? tb owner of a laaaa lhoald iail or
     m0w to uka tha pamant. 0r mu au8 & us               llthar0n UL
     8$8&or~~lt           on tb ptodaotIo.on  within thirty dam
                    hail bowma due or I? aaoh emaex or
     hIa lathorltird a nt shod knodn6l.y nka
     ?alae ratuz-8or.?* cm report oonoarnl~ prad8at“i oa,
     royalty. or drilling, or I? aooh owaer8haaU ?aU
     or raftme   to Urlll    any ofraat  wall  or r*l.la   1s
     gad    ralth as roWrod      by ~thla hot mad the r&Las
     aa4ra~tIenaa6o@adb~thammUaiamra?
     the Oenual U          orri0e.or if awh uaor or hla
     agent lh o 8.Ur efuse th a propu a a th o r lty lo na a
     to the ruorda portaLring     to tha oporatloaa      OPdor
     this Aet,or It aaah ownoror his aathorSaod
     agent shouldhnwiagly rail or nrwa   ta gin




    or tha knoral    Land vrri0a ahall r o r fo l st
                                                   w,~anA
    the araa shall b l~bjaatto luae lgaiotoaaother
    thuito auoh iortatt~ ownar aftarduo l4 tutIa ~-
    aunts protided, aaoh forfalture 8s~ bo 8et aaS
    and tha laaae and all rI&ta thermmler       raInatatad
    barorothe rightsof anothar iutarvano uwa aatla-
    root0 rcriaaneeor ?utum aompllanoa with t&a
    provia % us a? thhia Aot an6 the rulaa sad rogulatlona
    lr r f P o r to
                 $ ,a
                    %a lodoptea
                          d     r0r th ap ur p o oufa u-
    outin its prorlaIona.w
         Chptar (IIof tha Laws or tk 56th La61818ttlr8,
seati  oalld 8eaaIan, paga 84@ la what Is oopLoal7 krmm
as tha 8ollnq~lShawa~ *OS- ScotIon 4 thareo?, rhloh la
Ronornblo Beeoom Gllaa, Pa@             3


Artlola 6610 of the RerIud Civil E)tatutea,1066, prarldu
as sollaws:
           "I? tha puaona aforoaald, who own or oon-
      fro1 land laaludod In this Aat, shoal6 fall or
      n?aao to ba6Ia aaoh drllllng 0r orraot walls
      thanoa within the tin raqairud or rail or
      re??ma to drill aaoh wall or wells dIll6antl~
      an4 in g00d faith or rail or rorumo to drill
      awh roll or walls to tha do th naoaaaary for
      tho     puqoaa   lataadd,        or   ?a I.!orrafuaotow
      the wauibeuaaary to tha aar~lopunt or aa7
      roll or ml& thuaaa withintha tIm raquIra6
      uraSlorrduaoto    drlU8aohudl    drill104
      tSiaroon,tharaupoatbarelInquIabwthan3a
      graatd *halI        Ipsor-t0 tamSnate an4 the
      rl&a    leqmirodtl&orauMorshall llkewlaa tam-
     ~~,udtkoilandgaa~l~a~hebho~ia
     shall ruart to 8a6 booon the proport of t&
     Stato*a Ouaral Rovonuo lhnd and whan the Opm-
     daaiewr      or tk     6asaral Land  am88 la auf-
     rs0i024tx~   iaromal      0s th8 raota rhioh so to&k
     aaoh rZ@a,        ho still latloraaon tha aappar   aoa-
     tablag    fha papara ,-rating to tha sale o? tha
     lad uorda indi*at* luah tanU.natIon and alga
      it oii$oIal+~               __
         taotSaa whm0r    la t&o 8amm as IrtlaloSST8
of themiud    Cl~iL~t~taa or l@SS, ml aabatantlally
th ama ma
        la.seotSamlZ .0rahaptor 10 lbou. Tha~rellaw-
*.]ranao inudti*.le iq lot ln seotioa0 o? ahapt8r
al'nor la Artio‘l~~6avtl
              -area      to .Mll       an7 ofraat     ~01% or
     wellaIn 6Oo6faith88 ro uiP.6by                     this    hot
      an4 tb hales ma6 rewat 4OIU adopta by tb
      aamlamloaer.0r tam Oanaral &nd arri08.*
              xt~3.u tianotadthatsntutian a orchapter
19 beingtb aoat&n~4aalia&wIth           offset nalla,,ao paaalty
at rorroitrm       la prowldod for, but Motion E daala rith
mf8it~          0s uarl kin4 ,andohuaotu an4 inoludor roe
raitua       far railtm to drill orraot wells, but tYhapt*~m
61. S*atIoa4, ~881~ with orraot          walls prorldaa for aa
Rcnorable Beaoom oilsa. Page 4


Ipso faoto termIn&Ioa or laaaea lxeouted under that
Aot  and naturally Saotioa 9 thereo?, dealIug with
rorraituroa  r0r rallurm to p0rr0rP oertain datIaa on
thm  part of the loaaea did not hare any provision with
raapaot to offret rolls as that has beon takan oars o?
In beotlon    4.
           In the nrIaIon of 198X!,the abova protIalona
In the RolInquIahmant hot weme not ohgnged and ara ret
out In the revIaloa as Artiolea 6S70 to 63VL
          Tha pro~laion0r Chapter 19 whorain it d~ala
with or?aOt walls was clotohan6ad In the rarIaIon as
shown by Artlola 6569, but amotion 12, daallng with ror-
fSItxire8was ulttod  and lstlola 6360 was Inserted in
its stead, whloh prorldaa as followa:
            ."ThaprorIaIona of aabdIrIalon 3 of thti
      ahopter ~owralng the f0rrOit-      0s rights
      thermander and a rainatatmant thurao?, shall
      lp p 4 to loaaea un&ar this aobdIvIaIon.and
      a%SoHeltara of awh lasso, after d&oadwr-
      tla-t,      it shall k labjaot to lease by
      another than    aaoh rOI-?OitiIIg
                                     ownar.w
            Thg qnaatl.ontidlatoly arlua       as to whothu
or not Artlola 8360 rofar8     to both Artlola SW0 end
Artlola 63% or ra?ara     only  to .ArtIola6378. In making
the mIalon, thr nr Lur 8lvIdazNy orurlook8d          th8 ?a&
that   Artisle USTt was nat ldantIa8l.wIth8aatloa      18 o?
Ohaptu le. In that     it did .nothaie a prorl88~
roapaat t0 raslusu ~tio dr2l.l orraet wlla.
lbTiow    thst the raaaon tootloa 1R was not oopld Into
lubdIrlaIoa2 of ahaptn 4 or Tit18 66, R. C, 6. bat
thm proviaiana0s rorrattam la aabdIrIalonS 0s raid
Chm tu worm Saoorporatod bf nfsranoa was to eUmlnsta
dapPIaatlona. It will ba noted that Art1018 5660 r0ru8
to the ~r0vIaiona 0r luMi+lalo~ a garernin4prorroiturm
o? rlahta thorwndar     and raInatatment tharao?W, and
  hat  Artia1* m     In   bdITiaI 81 h &Sa*
roittm    0r RItzhtaaanda&kl~wl";:ror~alLa       *Gil%-
lnstateaant and that    uld Artlole ;a the oalf one In
 aubdIrlaIonS whloh doala with ?or?mItura and reInstate-
nnt    In elm. Artiala    63TO protldoa ror-ipso root0
lionorrrblo
         Bmoom OIlear Paqr 6



 temlnatlon o? a loam0 ander the Rallnqulahmmt AOt
 oa railaro 0r tha lasso0 to drill an 0rraOt roll whioh
 Is not ltrIotlJ a rorfcitun.       To road Artlolo 66To
 into lubdIvIaIon 8 by ramoon o? tha &worlalooa of
Art1010 6666 uould ba to mah a radio81 ahanga la the
law as It ariatad kfolr t&a ravI8Ioawith cOopot to
th0 rosa& 0s railer to arill an orraot w011 on laaua
oorora4by labdIrIaIoa t, but to raad Art1010 SW2 Into
8abdItIalon8 would laara the Irr amhmgad by the rorl-
*Ion.     Of ooarn @tlala 66Yt duo not prorldofor a
rosraitw8 for raih-0 to drill an orraetwell but ooa-
midorlag    Artlolaa 8669, 66dO and 6372 togather,It laaa
olaar thatMlala 6Slt was polnt~d to by Art1010 6660 as
the proaadura to ba ?ollawmd ln rorfait$mg      ldaaea for tha
Tlol8tiOn    of oblIgatIona   Impoaod in SaMl~l81~ IIand not
for tha4refmd.ao? r0mit\a thOrm%n llatod, and then-
foiv W      proudm     provldadla Art1818 6SOt shoal6 k
follows6    with roeed   to the ?or?olturw or tha loaaoa
lb wt   whlah p a hare          ma 4 0
                                     inq -.

             ti altloa              to    tb roaaoaa sat o u t   lbwo, wa
rind 19 the fad        title             0s tha iuvi8Ioa or lses, l?tu
the   ~TOr%S~M    that         ti        OiTil laws llot inol0d.d th.lrin
or whloh am aot     l               salyaontIaaa4ln r 0m•       lx w   ro-
poalad, uatloa    ladmd Vabllo and Othu
                   *,F                                        Land*,   whlah
protldu as rouwar
             *Publla and Ot&r Lands -                 Thatal1lawa
       0rr00tiry tin          0r patoats. Was Tall6
                         laaaanoo
       loo4 aortS?loataa;or fit*     a t%8elhltin
       whloh to r&au la848 aold for tax088 or au-
       therising nit0 to aontaatrarrtiitorr Or amlo
       ior -payaOa 0s iatenat 0a pauo 188b. or
       lrrOotiry th0 ninat8taant 0s ri*ta aftar auah
       rorZeftu2w;Q oaararrlng a prior rightto gor-
       ohaaa land lunoyad br +lrtw of a prlvatad&t.
       for whlah a pataat oannat laaw;  o r lxtaadlng
       oil and gas permIta oa pub110 lands; or lxknd-
       lne the tlma for poymut o? prlaolpal6u oa




       l*rvatI&a r0r tha bOn0rlt or Oata lottlera,
       a1y oontlauod la Zoroe. (thulsruorlng
                                          ouml
   liooorablo
            La404m Ollse, Fake 6


             Y@ thlrrkthat   thla  aoctlon had the oiieot of
   ocatlathg  la to-0   Ch8DtU    10 Of tha Aot8 or tha 36th
   Le&laturm, SeoorrdCall4 S18don, beloq tEa 18~ 08 it
   lx imto bd0r 0mth ererimloo. At ala0 etmBgt&M        our
   oonolu8lon tlaatIkotlon It OS Chapter 19 ~68 omittad
   h 6h 8F WiSiOn lBd & tiOh b %o iM WtU&            iB it8P lUO~,
   not for the DllrpoMof ahangln(c the peula1ty
                                             ror fallpn
   to    drill 80 ofint well to tEat pr8oaribd ln Art1010
   %5TO of the RoUnqu%8huot Aat but rot the plITpO8.of
   llfr ir utiB      &
                  l'4pOt1tiOB
                            .i.4
                               the 8tOttlt88
                                           by TOierOB4a t4
   Artiolm   b3TR.
                  It18, thoroforo. the opinion of th18 dopart-
   mat   ttiot     ordor toetioot 8 forfoltura of tb 1888*8
                  la
   a do rltwldU8ti0a        for rai0ru to brlll        80 oti8rt     nil,’
   88 mQUi?d      by h#, th0 cti8SiOBOr Of tb             0Wr81 L8Bd
   OiriO8@$@ t&b&I8Qgp 80*,              MOBBtbIg t0 8 M-MtrjOr
   it8 8qUi+8lWlt,     luah l 8 lSdOr8ilU OILth8 lOa808 th8 iOat
   thet   thol h8re ken rorfoltd for f8llm-8 a0 &Ill 88
  0rr80t    wU.      f0 8m, 8184, Of the ODiBiOB th4t th8 COr-
  ri88iaE oi w          (kMrd hnd QltiM h84.8M d184--
  tloa    in thi8 rqpti, OYM though Sootion lt of Ch8phr
  10, 8nd Artfe& mT% prori4* that tha coim18010Mr or tha
  CUOXW~ L8a ofriO -8h4ix fOrf8it 8~ Wh8a 8uii:OiOati~
  hfO~%d Or tb f8SU Whit& 8UthOriM l rOI?f8itWOee StIOh
  8 &k4V18iOBlOrdhUir~          i8 MBd8tO~     htlt I&III tOlhl?Od,
  88 it i8, by 8 prOYf8iOU that t& COBd88iOBOr M7 wt
  88530 th0 fO~kittU8 Ukd XVI%BmJh tha 14880 b&Or0 th#
  d&t      Of 8SOtbt    titWVOa88     00.88ti8r8aw7       l+id+rrO8 Of
  faton .-1i8W4          rith th8 A8t In thirrlt      th0 8tatUti 80B-
  8144l'46~  48 8 Wh410.8bIfkr14.8ih. -8d4Wr                  UQOB Utti-
  ?88torflYi0OMO.Of         tUtUI'   aO@i6SW      MfOm     b     tOTf8it8
  8 lOi      t0 Withhpifxbk iOriOf&U~ 8Bd 6408 aOt TOqUirO
  him to Sorfeit tb       ICOH 'W tlnn       lm84Ql8tOl7nlmt8t4
  it    0118U4h 88tl8faOe         lY16aW8 Of fUtlU'8Emli8#l8*.
                  88 tm8t ht   th18 OpiB%On 8Uii1018ntlt8n8wW8
  you    qlao8tloB8.




                                       A!?TORmTQzlrxRAL O? TRXM


ATT0RKZ.YGEiCXRALOF TEXAS
                                       RY